UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6676



FELIX A. NEWBY,

                                             Plaintiff - Appellant,

          versus


N.   FASTING,   sued   in   their    individual
capacities; E. ROUNTREE, sued in their
individual capacities; JANE DOE, sued in their
individual capacities; M. WICKIZER, sued in
their individual capacities; CARLOS WILLIAMS,
sued   in   their  individual    and   official
capacities; RAJIV NANAVATY, sued in their
individual and official capacities; ALAN
TOWNE, sued in their individual and official
capacities;   FRED   LAINE,   sued   in   their
individual and official capacities; WILLIAM
BROADDUS, sued in their individual and
official capacities; A. SPEER; E. BOAKYE;
CORRECTIONAL MEDICAL SERVICES; JOHN DOE, sued
in their individual capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1432-1)


Submitted:   September 23, 2002           Decided:   October 8, 2002


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Felix A. Newby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Felix A. Newby appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) complaint pursuant to 28 U.S.C. § 1915A

(2000).    We have reviewed the record and the district court’s

opinion and find no reversible error. Even if Defendant Jane Doe’s

actions amounted to deliberate indifference, Newby has failed to

show   that   her   actions   resulted   in   an   injury   of   sufficient

seriousness to warrant relief. See Farmer v. Brennan, 511 U.S. 825,

834 (1994).   Accordingly, we affirm substantially on the reasoning

of the district court.        See Newby v. Fasting, No. CA-01-1432-1

(E.D. Va. filed Mar. 27, 2002; entered Mar. 28, 2002).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                    2